Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 05-1633

                      ROSA A. CERRATO, et al.,

                               Petitioners,

                                      v.

      ALBERTO R. GONZALES, United States Attorney General,

                                Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF

                 THE BOARD OF IMMIGRATION APPEALS


                                   Before

                         Lynch, Circuit Judge,

                  Campbell, Senior Circuit Judge

                     and Howard, Circuit Judge.



     Jose A. Espinosa for petitioners.
     Peter D. Keisler, Assistant Attorney General, Civil Division,
Mark L. Gross and Terri J. Scadron, Attorneys, United States
Department of Justice, on brief for respondent.



                           February 21, 2006
              Per Curiam. Rosa Cerrato and her son, Roberto Cerrato,

citizens      of   Guatemala,   petition   for    review     of   a   Board    of

Immigration Appeals ("BIA") decision denying them withholding of

removal and asylum.1      We deny the petitions.

              The underlying facts are essentially undisputed.                Rosa

Cerrato's uncle, Hugo, was killed in July 1995.              The perpetrators

were never apprehended and their motive remains unknown.                      Rosa

contends that another uncle's efforts to investigate the death

caused approximately five threats to be directed against her

family.    In response, Rosa left Guatemala for the United States in

1996, leaving Roberto with her mother.           Roberto ultimately came to

the United States in 2002, fleeing from gangs that had threatened

him "a few times," including once at knife point.             He asserts that

the gangs were after cash sent to him by his mother.                Some of the

Cerratos' relatives have moved to other parts of Guatemala over the

years, but nobody other than Hugo has been harmed.

              The BIA concluded that the Cerratos had failed to show

that   they    were   persecuted   or   faced     a    likelihood     of   future

persecution if returned to Guatemala.                 The BIA also held that

Roberto had failed to show that the harm that he suffered was

connected to a protected ground.


1
  In the administrative proceedings, petitioners sought asylum,
withholding of removal, and protection under the Convention Against
Torture. In their petitions, however, Rosa challenges only the
denial of withholding of removal, and Roberto challenges only the
denial of asylum.

                                     -2-
            An alien can establish eligibility for consideration for

asylum by showing that he has suffered past persecution or that he

has a "well-founded" fear of future persecution if returned to his

country of origin.    See Romilus   v. Ashcroft, 385 F.3d 1, 6 (1st

Cir. 2004).   In either case, the persecution must be based upon one

of five protected grounds: race, religion, nationality, political

opinion, or membership in a particular social group.    Id.    The bar

is higher for withholding of removal, as the alien must show that

it is "more likely than not" she will be persecuted on a protected

ground if returned to her country of origin.       Id. at 8.    Under

either standard, we will uphold the BIA's determination if it is

supported by substantial evidence.     Id. at 5.

            Rosa argues that she is entitled to withholding of

removal because the evidence conclusively demonstrates that she was

persecuted on the basis of her family membership and would face

death because of her family membership if returned to Guatemala.

While a family can constitute a "social group" for purposes of

asylum and withholding of removal, see Da Silva v. Ashcroft, 394

F.3d 1, 5 (1st Cir. 2005), Rosa's other contentions fail to

persuade.

            Rosa herself was never physically injured, arrested, or

imprisoned.    Rather, her claim is based upon five threats against

her family, as opposed to her personally.      These threats, while

surely unsettling, do not amount to "persecution" under our case


                                 -3-
law.   See, e.g., Topalli v. Gonzales, 417 F.3d 128, 132-33 (1st

Cir. 2005) (sporadic arrests and beatings did not constitute

"persecution" within meaning of immigration statutes); Bocova v.

Gonzales, 412 F.3d 257, 263-64 (1st Cir. 2005) (similar); Carcamo-

Recinos v. Ashcroft, 389 F.3d 253, 257-58 (1st Cir. 2004) (threats

did not amount to persecution). Further, Rosa has supplied the BIA

with too few specifics about the nature of the threats and why they

were made.    See Romilus, 385 F.3d at 7 (applicant required to

provide some evidence of antagonists' motivation).    Finally, Rosa

has not established that she would suffer harm upon returning to

Guatemala ten years after her original departure.       Along these

lines, we note that her family members have lived there without

being harmed in the interim.    See Velasquez v. Ashcroft, 342 F.3d

55, 58-59 (1st Cir. 2003).

          Roberto argues that the BIA erred in concluding that he

failed to establish a link between the harassment complained of and

a protected ground.     Roberto contends that he belongs to the

"social group" made up of children that receive money from parents

working in the United States, and that he was persecuted because of

his membership in this group. But Roberto never made this argument

to the BIA.   See Ishak v. Gonzales, 422 F.3d 22, 31 (1st Cir. 2005)

(this court has no jurisdiction to consider a claim that was never

presented to the BIA).     And in any event, the harassment that




                                 -4-
Roberto experienced does not rise to the level of "persecution."

See, e.g., Topalli, 417 F.3d at 132-33.

          The petitions are therefore denied.




                               -5-